DISMISS and Opinion Filed April 20, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01069-CV

                     TANSAH JENAE ADAMS, Appellant
                                 V.
                     BANK OF AMERICA, N.A., Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-09833

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns

      We questioned our jurisdiction over this appeal from the trial court’s order

granting appellee’s motion for summary judgment and dismissing appellant’s breach

of contract claim as it did not appear to be final and appealable. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (subject to mostly statutory

exceptions, appeal may be taken only from final judgment that disposes of all parties

and claims). The record reflected that appellant originally filed suit for breach of

contract, but after appellee moved for summary judgment, appellant added a claim

for fraudulent misrepresentation. Appellee did not amend or supplement its motion
for summary judgment, and the trial court’s order specifically stated only the breach

of contract claim was being dismissed.

      In letter briefing filed at our request, appellant notes the record reflects the

trial date set for August 24, 2021 has been canceled and the case has been closed.

She argues that “[c]losing an entire case can only be interpreted as the case and all

claims being disposed.” However, while the record may help clarify whether an

order is final when the order is vague, it does not when, as here, the order “clearly

and unequivocally” states it does not dispose of all claims. See Lehmann, 39 S.W.3d

at 205-06.

      Because the appealed order is not final, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a); Lehmann, 39 S.W.3d at 195.




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

201069F.P05




                                         –2–
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                   JUDGMENT

TANSAH JENAE ADAMS,                         On Appeal from the 162nd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-20-09833.
No. 05-20-01069-CV         V.               Opinion delivered by Chief Justice
                                            Burns, Justices Molberg and Smith
BANK OF AMERICA, N.A.,                      participating.
Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Bank of America, N.A. recover its costs, if any, of
this appeal from appellant Tansah Jenae Adams.


Judgment entered April 20, 2021.




                                      –3–